internal_revenue_service number release date index number ------------- --------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- ---------------------- telephone number -------------------- refer reply to cc psi b2 plr-122964-13 date date legend x trust trust d1 dear ---------- ------------------------------------------------------------------------------------------------------------- -------------------- ----------- ---------------------- ------------------------ this responds to the letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1361 of the internal_revenue_code the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the information submitted states that x created trust on d1 trust is a grantor_trust wholly owned by x x proposes to create trust which will be a grantor_trust wholly owned by x x proposes to contribute s_corporation stock to trust and sell the trust remainder_interest to trust trust will elect to be an electing_small_business_trust esbt under e upon creation plr-122964-13 x requests a ruling that the sale of the trust remainder_interest to trust will not disqualify trust from being an esbt under sec_1361 during the period when trust is a grantor_trust as to x because the sale of the remainder_interest is not a purchase within the meaning of sec_1361 x requests an additional ruling that trust will not cease to be or fail to qualify as an esbt after any termination of trust 1’s grantor_trust status because trust 1’s acquisition of the remainder is not a purchase within the meaning of sec_1361 sec_1361 requires that an esbt must have no interest in the trust acquired by purchase sec_1_1361-1 provides that a_trust does not qualify as an esbt if any interest in the trust has been acquired by purchase sec_1361 provides that the term purchase means any acquisition if the basis of the property acquired is determined under sec_1012 sec_1_1361-1 provides that if any portion of the basis in the acquired interest in the trust is determined under sec_1012 such interest has been acquired by purchase revrul_85_13 1985_1_cb_184 concludes that a grantor’s purchase of the corpus of his grantor_trust is not a sale because the grantor is considered to own the assets before and after the sale sec_1012 provides that the basis_of_property shall be the cost of such property except as otherwise provided in this subchapter and subchapters c relating to corporate_distributions and adjustments k related to partners and partnerships and p relating to capital_gains_and_losses sec_1015 provides that the basis_of_property acquired by gift after date shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that property acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made plr-122964-13 based solely on the facts and the representations submitted we conclude that the sale of the trust remainder_interest to trust will not disqualify trust from being an esbt under sec_1361 during the period when trust is a grantor_trust as to x because the sale of the remainder_interest is not a purchase within the meaning of sec_1361 the sale of the remainder_interest is not a purchase within the meaning of e because the sale is not governed by sec_1012 however to the extent that the sale is treated as a gift the sale will be covered by sec_1015 in addition we conclude that trust will not cease to be or fail to qualify as an esbt after the termination of trust 1’s grantor_trust status because trust 1’s acquisition of the remainder is not a purchase within the meaning of sec_1361 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether the s_corporation issuing the stock transferred to trust was or is a small_business_corporation under sec_1361 specifically we express no opinion regarding the identity of the transferor of the remainder_interest in the s_corporation stock to trust for purposes of sec_2511 and sec_2652 or the tax consequences of that transfer in addition we express no opinion on whether the s_corporation stock will be includible in the gross_estate of any transferor under sec_2036 or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
